Citation Nr: 0013907	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1998 for the payment of an award of death pension benefits.  

2.  Entitlement to nonservice-connected disability pension 
for the purposes of accrued benefits.  

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The deceased veteran had active duty from November 1954 to 
November 1960.  The appellant is the deceased veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the in Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.  

2.  On February 19, 1998, the appellant-widow's informal 
claim for VA death pension benefits was received, which is 
more than forty-five days after the date of the veteran's 
death.  

3.  On June 19, 1998, the appellant's formal claim for death 
benefits, VA Form 21-534, was received. 

4.  In October 1998, the RO awarded death pension benefits 
for the appellant effective March 1, 1998.

5.  The veteran was not entitled to nonservice-connected 
pension at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 
1998, for the payment of death pension benefits are not met.  
38 U.S.C.A. §§ 5107(a), 5110(a) and (d)(2) (West 1991); 38 
C.F.R. §§ 3.31, 3.160(a), 3.400(c)(3)(ii) (1999).

2.  Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The method of determining the effective date of an award of 
death pension is set forth in 38 U.S.C.A. § 5110(a) and 
(d)(2), and 38 C.F.R. § 3.400(c)(3)(ii).  The general rule 
with respect to the effective date of an award based on an 
original claim for pension is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
However, the effective date of an award of death pension for 
which application is received within 45 days from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation which provides that for awards 
of death pension based on a claim received on or after 
October 1, 1984, the effective date will be the first day of 
the month in which the veteran's death occurred if the claim 
is received within 45 days after the date of death; 
otherwise, the date or receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (1999).  

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on an original 
award may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective.  38 C.F.R. § 3.31 (1999).

The veteran died on November [redacted], 1997.  More than 45 
days after his death, on February 19, 1998, the RO received a 
letter from the appellant, wherein she asserted a claim for 
death pension benefits, and indicated that the veteran's 
death certificate was forthcoming.  On March 23, 1998, the RO 
wrote a letter to the appellant, and informed her of the 
necessary documents necessary to be considered for 
nonservice-connected death pension.  In June 1998, the 
appellant submitted VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a surviving spouse, and an attached 
income questionnaire.  On August 19, 1998, the RO notified 
the appellant that the death certificate was still needed in 
order for her claim for death pension to be determined.  On 
September 25, 1998, the appellant submitted a certified copy 
of the veteran's death certificate.  In an October 5, 
1998 letter, the RO informed the appellant that her claim for 
VA death pension had been approved; and that the effective 
date for the award was March 1, 1998, the first day of the 
month after she became entitled to benefits.  

The appellant contends that she is entitled to death pension 
benefits retroactive to the date of the veteran's death in 
November 1997.  The Board has reviewed the record and 
determines that the appellant is not entitled to an earlier 
effective date in this instance.  Her informal application of 
February 19, 1998 was received more than 45 days after the 
veteran's death.  While both her informal application and her 
formal application of September 25, 1998 were received within 
one year from the date of the veteran's death, the informal 
application needed to be received 45 days after the date of 
the veteran's death for an earlier effective date to be 
considered.  

If the application had been received 45 days following the 
veteran's death, then the effective date would have been the 
first day of the month in which the veteran's death occurred.  
38 C.F.R. § 3.400(3)(ii).  Since that did not occur, it is 
the date of receipt of the claim which is controlling in the 
appellant's case.  Id.  The regulations provide that the 
receipt of the appellant's informal claim is to be used as 
receipt of the claim since she also filed a formal claim 
within one year from the date the form for a formal claim was 
sent to her by the RO.  Therefore, the date of the receipt of 
the informal claim, February 19, 1998, was used to calculate 
the effective date in this instance.  38 C.F.R. § 3.155(a) 
(1999).

Next, regarding the issue for payment of the monetary 
benefit, payment may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective; which in this case would be March 
1, 1998, the first day of the calendar month following 
February, the month in which the award became effective.  
38 C.F.R. § 3.31 (1999).  Accordingly, the Board has 
determined that entitlement to an effective date prior to 
March 1, 1998, is denied. 


Accrued Benefits

The payment of accrued benefits is governed by 38 U.S.C.A. 
§ 5121 (West 1991).  Upon the death of a veteran, periodic 
monetary benefits to which he or she was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to the spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000 (1999).  The Board initially notes that 
the appellant's eligibility to receive accrued benefits is 
not at issue here.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either 1) have had a claim pending 
at the time of his death for such benefits or 2) have been 
entitled to benefits under an existing rating or decision.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  "Under 
§ 5121, therefore, a claimant is only entitled to what was 
properly due the veteran at the time of his death, but which 
was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996).  

While conceding that the veteran had a claim pending at the 
time of his death, the RO has denied the appellant's claim 
for accrued benefits based on the fact that the veteran did 
not reply before his death to the RO's notice describing the 
type of additional evidence required to adjudicate his claim.  

Again, the veteran in this case died in November 1997.  At 
the time of his death, he had a claim pending for nonservice-
connected pension benefits.  The evidence in the file at the 
date of the veteran's death consisted of military records, a 
copy of a marriage license, a lay affidavit regarding the 
veteran's marriage to the appellant, letters from the veteran 
to the RO, his application for pension on VA Form 526, and 
correspondence from the RO to the veteran regarding 
additional development needed for adjudication of his claim.  

In pertinent part, the veteran's VA Form 526, Veteran's 
Application for Compensation or Pension, was received in 
October 1997.  In the section provided to list the nature and 
history of disabilities, the veteran wrote "N/A" or 
nonapplicable to the nature of sickness, disease or injuries 
for which his claim was being made.  He indicated that he was 
not then currently hospitalized or furnished domiciliary care 
within the past three months.  Regarding the issue of totally 
disability, the veteran indicated that he was not employed 
and that he had last worked in 1987.  The veteran indicated 
that he and his spouse had a net worth of zero, and that they 
would receive no income from any other sources.  

Otherwise, the veteran's letters of August 7, 1997, August 
28, 1997, and October 1, 1997 did not indicate the nature of 
any sickness he may have had, or that there were VA or 
private medical records that should be obtained by the RO.  A 
subsequent letter, purportedly from the veteran, dated on 
November 19, 1997, is on file.  Notwithstanding the fact that 
the veteran died three days earlier, on November [redacted], 1997, 
this letter failed to contend that the veteran had any 
sickness, or that there was evidence outstanding to show he 
was totally disabled for nonservice-connected pension 
purposes.  Instead, all of these letters indicate to the 
effect that the veteran's claim for non-service-connected 
pension benefits was premised upon his being of "old age" 
and having served during a period of war.

In the case of Hayes v. Brown, 4 Vet. App. 353, 358 (1993), 
the Court held that provision of 38 C.F.R. § 3.1000(d)(4)(i) 
applies to only evidence in the file at the date of death.  
The death certificate, which was received by the RO in 
September 1998, does not, by its terms, contemplate the 
submission of post service evidence.  In that regard, the 
veteran's death certificate shows that the immediate cause of 
death was chronic obstructive pulmonary disease and 
emphysema, with an antecedent cause of chronic bronchitis, 
and with an underlying cause of pulmonary tuberculosis (PTB) 
Class-IV.  This death certificate has been taken into 
consideration.  However, during the pendency of his claim for 
pension benefits, the veteran did not submit any evidence or 
otherwise indicate that he suffered from any such ailments; 
and, hence, there is no evidence in file at the date of his 
death, which can be considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  Id; see also 38 C.F.R. § 3.1000(d)(4)(i).  
Further, the record does not disclose the existence of any 
government documents that may be considered as being in the 
file at date of death even though actually put into the file 
post date of death.  See Hayes v. Brown, 4 Vet. App. at 360 
(implicitly holding that VA Manual, M21-1,  5.25(a)-(b), 
when taken together with 38 C.F.R. § 3.327(b)(1), applies 
only in compensation cases).

Based on the evidence of record, the Board determines that 
the appellant is not entitled to the payment of accrued 
benefits in this instance, as no entitlement to nonservice-
connected pension was due the veteran at the time of his 
death.  38 U.S.C.A. § 5121 (West 1991).  Rather, at the time 
of the veteran's death he had an application pending with VA 
for nonservice-connected pension, but no evidence was in the 
file to support his claim.  There was no medical evidence of 
record to show that the veteran was permanently and totally 
disabled, nor did the veteran specify or even contend the 
nature of his illness or ailments that made him permanently 
and totally disabled.  As there was no entitlement properly 
due the veteran at the time of his death, but which was 
unpaid, the Board cannot grant the appellant accrued 
benefits.  Zevalkink v. Brown, supra.  


ORDER

An effective date earlier than March 1, 1998 for the payment 
of an award of death pension benefits is denied.

Entitlement to nonservice-connected disability pension for 
the purposes of accrued benefits is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

